712 N.W.2d 724 (2006)
474 Mich. 1133
Arthur Y. LISS and Beverly Liss, Plaintiffs/Counter Defendants/Appellees,
v.
Lewiston-RICHARDS, Inc., and Jason P. Lewiston, Defendants/Counter Plaintiffs/Appellants.
Docket No. 130064. COA No. 266326.
Supreme Court of Michigan.
May 4, 2006.
On order of the Court, the application for leave to appeal prior to decision by the Court of Appeals is considered, and it is GRANTED. We further ORDER that this case be argued and submitted to the Court together with the case of Hartman & Eichhorn Bldg Co. v. Dailey, 712 N.W.2d 724 (Docket No. 129733), at such future session of the Court as both cases are ready for submission.